Title: Agreement with John Fisk, 24 October 1775
From: Washington, George,Fisk, John
To: 



[24 October 1775]

Articles of agreement between George Washington Esqr. Commander in Chief of the Continental Army, for himself and his successors in the said command, and John Fisk. Witness,
That the said George Washington doth hereby bind himself, to receive of the said John Fisk, any Quantity of Powder not exceeding twenty Tons; for each Pound of which he engages to pay the said Fisk, four Shillings lawful Money provided that the said Powder shall be delivered by the said Fisk at Newbury Port, or some other Port convenient to the Camp at Cambridge, in

good order & of a good Quality, on or before the first day of April 1776: That the said John Fisk doth on his part bind himself, to use his utmost endeavours to procure the said Twenty Tons, or, if not the whole Compliment, such Part thereof as he may be able to obtain: that he will deliver the same when procured at Newbury Port, or some other Port convenient to the Camp at Cambridge, in good order and of a good Quality, at or before the Time above mentioned. In Witness whereof we have hereunto set our Hands this 24th day of October 1775.

G. Washington
John Fisk

